ACCEPTED
                                                                                                        06-14-00110-CR
                                                                                             SIXTH COURT OF APPEALS
                                                                                                   TEXARKANA, TEXAS
                                                                                                  5/28/2015 10:31:03 AM
                                                                                                       DEBBIE AUTREY
                                                                                                                 CLERK

                                      NO. 06-14-00110-CR

 CODY LANG THOMAS                              §       IN THE
                                                                                   FILED IN
                                               §                            6th COURT OF APPEALS
 v                                             §       6th COURT              TEXARKANA, TEXAS
                                               §                            5/28/2015 10:31:03 AM
 STATE OF TEXAS                                §       OF APPEALS                DEBBIE AUTREY
                                                                                     Clerk

               MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes The State of Texas, Appellee in the above styled and numbered cause, and

moves this Court to grant an extension of time to file Appellee’s brief, pursuant to Rule 38.6 of the

Texas Rules of Appellate Procedure, and for good cause shows the following:

       1.      This case is on appeal from the 8th Judicial District Court of Hopkins County, Texas.

       2.      The case below was styled the STATE OF TEXAS vs. CODY LANG THOMAS and

numbered as 1423904.

       3.      The Appellant was convicted and sentenced by the judge to 20 years in the

penitentiary after pleading guilty and going “open” to the court for punishment.

       4.      The Appellee’s brief was due on May 27, 2015. Appellee requests an extension time

of approximately thirty (30) days from the present date, i.e. June 27, 2015.

       6.      No previous extensions to file the brief have been received by Appellee in this cause.

       7.      Appellee requests a thirty (30) day extension due to the following:

               i. Appellee’s attorney is currently preparing for a murder trial beginning on June 8,

               2015 in the 8th Judicial District Court entitled State of Texas v. Roy Dean Duffey,

               which is a retrial of a murder occurring in 2011. The previous conviction was

               reversed and remanded by this Court.
               ii. Appellee’s attorney has been preparing and did, in fact, try Motions to Proceed

               and Motions to Revoke on six cases entitled State of Texas v. Tony Dewayne Thomas,

               which was specially set the date this brief was due. (May 27, 2015)

       WHEREFORE, PREMISES CONSIDERED, Appellee prays that this Court grant this

Motion to Extend Time to File Appellee’s Brief, and for such other and further relief as the Court

may deem appropriate.

                                             Respectfully submitted,

                                             By:        //s// Will Ramsay
                                                   Will Ramsay
                                                   8th Judicial District Attorney
                                                   State Bar No. 24039129
                                                   P.O. Box 882
                                                   110 Main Street
                                                   Sulphur Springs, TX 75482
                                                   Ph: (903) 885-0640
                                                   Fax: (903) 885-0641
                                                   wramsay@hopkinscountytx.org
                                                   Attorney for Appellee

                                 CERTIFICATE OF SERVICE

	    I hereby certify that a copy of the above and foregoing MOTION TO EXTEND TIME
TO FILE APPELLEE’S BRIEF was delivered via email to Martin Braddy, Attorney for
Appellant, on May 28, 2015.

                                   //s//Will Ramsay
                              WILL RAMSAY—Attorney for the Appellee